DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub: 2019/0247650 A1) in view of Abrahami et al. (US Pub: 2017/0039045 A1).
	As to claim 1, Tran discloses an information processing device (i.e. as seen in figure 2A and 3A, Tran teaches a bio feedback system which tracks the user response with respect to electrical pulses from stimulator 86) (see Fig. 2A, 3A, [0051-0058]) comprising: 

 	However, Tran does not explicitly teach representing a state or emotion that the user feels unsatisfied with (i.e. Tran only teaches the user using the equipment for certain end such as rehab, but do not teach detection of emotions states such as fear of water or other extreme conditions is detected). Abrahami teaches representing a state or emotion that the user feels unsatisfied with the equipment (i.e. as seen in figure 11 embodiment of Abrahami, the extreme distress by the user is detected by the equipment) (see Fig. 11, [0518-0520]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the emotion state detection system of 
 	As to claim 20, Tran teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (i.e. as seen in figure 1-3, Tran teaches a bio feedback system which tracks the user response with respect to electrical pulses from stimulator 86 based on the computer controls seen in figure 2B) (see Fig. 1-3, [0051-0058]), the process comprising: 
 	operating equipment according to biological information indicating an operation item of the equipment in a case where the biological information indicating the operation item of the equipment is measured from a user before the equipment runs (i.e. as seen in figure 1-3 the system of Tran uses a computer equipment that track biological information indicating on the reference trajectories as seen in figure 3A whereby the user sees the leg area before the stimulation takes place) (see Fig. 1-3, [0051-0058]), and changing the operation item of the equipment in a case where biological information a condition in which of the equipment is running is measured from the user after the equipment runs(i.e. the system of Tran is able to dynamically adjust the stimulator based on the control from the sensory information such as joint angle as seen in figure 3A which means that the biological information of user leg movement is tracked after the initial stimulation from the stimulator and the stimulation is adjusted to match the desired movement based on the computer control system as shown in figure 1-3) (see Fig. 1-3, [0051-0059]).

 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the emotion state detection system of Abrahami, in the overall system of Tran, in order to protect the user from environment and metal distress by helping the user to raise awareness during operation) (see Fig. 11, [0519]).

 	As to claim 2, Tran and Abrahami teaches the information processing device according to Claim 1, wherein the processor is configured such that in a case where, before the equipment runs, the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured from the user (i.e. as seen in figure 3 the user is undergoing therapy to correct for muscular problem and is able to provide feedback on the requirement of the movement based on the input on the computer) (see Fig. 1-3), and the biological information indicating an operation item of the equipment is measured from the user within a predetermined amount of time from a point in time when the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured (i.e. as seen in figure 3A the different sensory information and the Goniometer 89 are all applied to track the motor 
	As to claim 3, Tran teaches the information processing device according to Claim 1, wherein the processor is configured such that in a case where the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured from the user after the equipment runs, the processor changes an operation item of the equipment according to at least one of other biological information different from the biological information indicating an operation item of the equipment and environmental information (i.e. since the Tran system in figure 3A is a training system to help to user adapt to muscular problem the stimulator is only operated when the computer gives it permission as the user require such movement for track based on joint angles and temporarily assist the user which means that the assistance is only applied with the necessary condition is met and this when viewed together with Abrahami’s emotional distress tracking for figure 11 embodiment allows the emotions of the user to be further detected and enhanced) (see Tran, Fig. 8A, [0058] and Abrahami Fig. 11, [0519]).
	As to claim 4, Tran teaches the information processing device according to Claim 2, wherein the processor is configured such that in a case where the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured from the user after the equipment runs, the processor changes an operation item of the equipment according to at least one of other biological information different from the biological information indicating an operation item of the equipment and environmental information (i.e. since the Tran system in figure 3A is a training system to help to user adapt to muscular problem the stimulator is only operated when the computer gives it permission as the user require such movement for track based on joint angles and temporarily assist the user which means that the assistance is only applied with the necessary condition is met and this when viewed together with Abrahami’s emotional distress tracking for figure 11 embodiment allows the emotions of the user to be further detected and enhanced) (see Tran, Fig. 8A, [0058] and Abrahami Fig. 11, [0519]).
	As to claim 5, Tran teaches the information processing device according to Claim 1, wherein the processor is configured to notify a user of the change in the case of changing an operation item of the equipment (i.e. the system of figure 1D projection apparatus 8 is able to update the user in real time and notify the changes in the equipment as taught in figure 3A) (see Fig. 1D, 3A, [0051-0058]).
 	As to claim 6, Tran teaches the information processing device according to Claim 2, wherein the processor is configured to notify a user of the change in the case of changing an operation item of the equipment (i.e. the system of figure 1D projection 
 	As to claim 7, Tran teaches the information processing device according to Claim 3, wherein the processor is configured to notify a user of the change in the case of changing an operation item of the equipment (i.e. the system of figure 1D projection apparatus 8 is able to update the user in real time and notify the changes in the equipment as taught in figure 3A) (see Fig. 1D, 3A, [0051-0058]).
 	As to claim 8, Tran teaches the information processing device according to Claim 4, wherein the processor is configured to notify a user of the change in the case of changing an operation item of the equipment (i.e. the system of figure 1D projection apparatus 8 is able to update the user in real time and notify the changes in the equipment as taught in figure 3A) (see Fig. 1D, 3A, [0051-0058]).
As to claim 9, Tran teaches the information processing device according to Claim 5, wherein the processor is configured to change an operation item of the equipment in a case where agreement is obtained from the user receiving the notification (i.e. as seen in figure 7C the method of Tran require the interaction with the user which means that the feedback is need to actuate the system to apply the stimulation on the user’s muscle for a desired task) (see Fig. 7, [0074-0085]).
As to claim 10, Tran teaches the information processing device according to Claim 6, wherein the processor is configured to change an operation item of the equipment in a case where agreement is obtained from the user receiving the notification (i.e. as seen in figure 7C the method of Tran require the interaction with the 
As to claim 11, Tran teaches the information processing device according to Claim 7, wherein the processor is configured to change an operation item of the equipment in a case where agreement is obtained from the user receiving the notification (i.e. as seen in figure 7C the method of Tran require the interaction with the user which means that the feedback is need to actuate the system to apply the stimulation on the user’s muscle for a desired task) (see Fig. 7, [0074-0085]).
As to claim 12, Tran teaches the information processing device according to Claim 8, wherein the processor is configured to change an operation item of the equipment in a case where agreement is obtained from the user receiving the notification (i.e. as seen in figure 7C the method of Tran require the interaction with the user which means that the feedback is need to actuate the system to apply the stimulation on the user’s muscle for a desired task) (see Fig. 7, [0074-0085]).
As to claim 13, Tran teaches the information processing device according to Claim 9, wherein the agreement is obtained on a basis of biological information from the user (i.e. Tran teaches the agreement being the use of the stimulation to assist the muscular movement) (see Fig. 7, [0074-0085]).
As to claim 14, Tran teaches the information processing device according to Claim 10, wherein the agreement is obtained on a basis of biological information from the user (i.e. Tran teaches the agreement being the use of the stimulation to assist the muscular movement) (see Fig. 7, [0074-0085]).	

 	As to claim 16, Tran teaches the information processing device according to Claim 2, wherein the condition is determined on a basis of at least one of movement by the user and an environment where the user is present (i.e. Tran teaches the agreement being the use of the stimulation to assist the muscular movement) (see Fig. 7, [0074-0085]).	
	As to claim 17, Tran teaches the information processing device according to Claim 1, wherein the processor is configured such that in a case where biological information representing a state or emotion that the user feels satisfied with the condition is measured from the user, the processor causes memory to store the biological information representing a state or emotion that the user feels satisfied with the condition (i.e. since the Tran system in figure 3A is a training system to help to user adapt to muscular problem the stimulator is only operated when the computer gives it permission as the user require such movement for track based on joint angles and temporarily assist the user which means that the assistance is only applied with the necessary condition is met and this when viewed together with Abrahami’s emotional distress tracking for figure 11 embodiment allows the emotions of the user to be further detected and enhanced) (see Tran, Fig. 8A, [0058] and Abrahami Fig. 11, [0519]).
	As to claim 18, Tran teaches the information processing device according to Claim 2, wherein the processor is configured such that in a case where biological information representing a state or emotion that the user feels satisfied with the 
	As to claim 19, Tran teaches the information processing device according to Claim 3, wherein the processor is configured such that in a case where biological information representing a state or emotion that the user feels satisfied with the condition is measured from the user, the processor causes memory to store the biological information satisfying the condition (i.e. since the Tran system in figure 3A is a training system to help to user adapt to muscular problem the stimulator is only operated when the computer gives it permission as the user require such movement for track based on joint angles and temporarily assist the user which means that the assistance is only applied with the necessary condition is met and this when viewed together with Abrahami’s emotional distress tracking for figure 11 embodiment allows the emotions of the user to be further detected and enhanced) (see Tran, Fig. 8A, [0058] and Abrahami Fig. 11, [0519]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/
Primary Examiner, Art Unit 2693
June 19, 2021